                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:18-CR-125-D-1

UNITED STATES OF AMERICA,                )
                                         )
              V.                         )        ORDER TO SEAL
                                         )        (DE 46)
MICHAEL LEE DRAKE                        )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 46 (2021 Medical Records) be sealed until further notice by

this Court.

      This     ~   day of   JvtJ-Q..    , 2021.




                                   i1t1ES~i~R III
                                   United States District Judge




     Case 5:18-cr-00125-D Document 55 Filed 06/09/21 Page 1 of 1
